IN THE COURT OF APPEALS OF TENNESSEE
                            AT KNOXVILLE
                         Submitted on Briefs September 20, 2000

 LATASHA MARIE WHITTINGTON-BARRETT v. HUBERT JOHNSON

                  Direct Appeal from the Circuit Court for Johnson County
                             No. 1901, Jean A. Stanley, Judge

                                  FILED NOVEMBER 6, 2000

                                 No. E2000-00700-COA-R3-CV


This is a suit between two inmates of the State of Tennessee. The Plaintiff, a transsexual, seeks a
declaratory judgment “to establish the rights of the Plaintiff,” and damages, attorney fees and costs
against the Defendant because of sexual harassment. The cause of action alleges violation of various
sections of the Constitutions of the State of Tennessee and the United States of America and of the
Civil Rights Act of 1964. The Trial Judge dismissed the complaint because there was “no claim of
state action in Plaintiff’s complaint, nor is this an employer/employee situation.” We affirm.

       Tenn. R. App. P. Appeal as of Right; Judgment of the Circuit Court Affirmed;
                                     Cause Remanded

HOUSTON M. GODDARD , P.J., delivered the opinion of the court, in which HERSCHEL P. FRANKS and
CHARLES D. SUSANO, JJ., joined.

LaTasha Marie Whittington-Barrett, Pro Se
Appellant
NECX
P. O. Box 5000
Mountain City, Tennessee 37683-5000

Hubert Johnson, Pro Se
Appellee
NECX
P. O. Box 5000
Mountain City, Tennessee 37683-5000
                                             OPINION


                This is a suit by LaTasha Marie Whittington-Barrett, seeking a declaratory judgment
“to establish the rights of the plaintiff” and damages, attorney fees and costs against the Defendant,
Hubert Johnson. Both parties to this suit are incarcerated in the Penal System of the State of
Tennessee.

                The Plaintiff’s claims are based on sexual harassment by the Defendant of the
Plaintiff, who is, according to the complaint, a transsexual.

              The causes of action alleged in the complaint and the Constitutional texts are shown
in an Appendix to this opinion.

                The Trial Court dismissed the complaint on the ground that there was “no claim of
State action in the Plaintiff’s complaint, nor is this an employer/employee situation.”

               We agree with the Trial Court that the alleged violations of Federal and State
Constitutional guarantees and the Civil Rights Act are prohibitions as to state action, not individual
action, and, consequently, the complaint alleges no actionable claim against the Defendant.

              For the foregoing reasons the judgment of the Trial Court is affirmed and the cause
remanded for collection of costs below. Costs of appeal are adjudged against the Plaintiff, LaTasha
Marie Whittington-Barrett.



                                               _________________________________________
                                               HOUSTON M. GODDARD, PRESIDING JUDGE




                                                 -2-
                                                                                       APPENDIX



                               VI. FIRST CAUSE OF ACTION

1. The defendant’s actions, inactions as herein mentioned violated the plaintiff’s rights guaranteed
and protected by Article 1 Section 8 of the Tennessee Constitution.

         Sec. 8. No man to be disturbed but by law. -- That no man shall be taken or
         imprisoned, or disseized of his freehold, liberties, or privileges, or outlawed, or
         exiled, or in any manner destroyed or deprived of his life, liberty or property, but
         by the judgment of his peers or the law of the land.

                             VII. SECOND CAUSE OF ACTION

1. The defendant’s action, inactions as herein stated violated the plaintiff’s rights guaranteed and
protected by Article 1 Section 13 of the Tennessee Constitution.

         Sec. 13. Treatment after arrest.-- That no person arrested and confined in jail
         shall be treated with unnecessary rigor.

                              VIII. THIRD CAUSE OF ACTION

1. The defendant’s actions, inactions as herein stated violated the plaintiff’s rights guaranteed and
protected by Article 1 Section 16 of the Tennessee Constitution.

         Sec. 16. Restrictions on bail, fines and punishment.-- That excessive bail shall
         not be required, nor excessive fines imposed, nor cruel and unusual punishments
         inflicted.

                              IX. FOURTH CAUSE OF ACTION

1. The defendant’s actions, inactions as herein stated violated the rights of the plaintiff
guaranteed and protected by Article 1 Section 32 of the Tennessee Constitution.

                 Sec. 32. Prisons and prisoners.-- That the erection of safe prisons, the
         inspection of prisons, and the humane treatment of prisoners, shall be provided
         for.
                                                                                                           APPENDIX
                                                                                                           Page 2



                                       X. FIFTH CAUSE OF ACTION

1. the defendant’s action, inactions as herein stated violated the plaintiff’s rights
guaranteed and protected by Article 2 Section 16 of the Tennessee Constitution.1

                    Sec. 16. Limitation upon power of adjournment.-- Neither House shall,
             during its session, adjourn without the consent of the other for more than three
             days, nor to any other place than that in which the two Houses shall be sitting.

                                       XI. SIXTH CAUSE OF ACTION

1. The defendant’s actions, inactions as herein stated violated the plaintiff’s rights
guaranteed and protected by Article VIII of the U.S. Constitution.2

                                                  AMENDMENT 8

                     Bail -- Punishment. -- Excessive bail shall not be required, nor excessive
             fines imposed, nor cruel and unusual punishments inflicted.

                                   XII. SEVENTH CAUSE OF ACTION

1. The defendant’s action, inactions as herein stated violated the plaintiff’s rights
guaranteed and protected by Article XIV Section 1 of the U.S. Constitution.3




         1
                  W e are unsure which Section of the Tenness ee Constitutio n the Plaintiff wishes to reference. It m ight,
of course, have been Article 1, Section 16, but that is alleged in the Plaintiff’s third cause of action.


         2
                   W e assume the P laintiff meant “Amendment VIII" as there is no Article VIII in the United States
Constitution.



         3
                   W e assume the P laintiff meant “Am endmen t XIV" as there is no A rticle XIV in the United States
Constitution.
                                                                                                         APPENDIX
                                                                                                         Page 3


                                                 AMENDMENT 14

                      § 1. Citizenship -- Due process of law -- Equal protection.-- All
             persons born or naturalized in the United States, and subject to the jurisdiction
             thereof, are citizens of the United States and of the state wherein they reside. No
             state shall make or enforce any law which shall abridge the privileges or
             immunities of citizens of the United States; nor shall any state deprive any person
             of life, liberty, or property, without due process of law; nor deny to any person
             within its jurisdiction the equal protection of the laws.

                                    XIII. EIGHTH CAUSE OF ACTION

1. The defendant’s actions, inactions as herein stated violated Title VII of the Civil Rights Act of
1964.4




         4
                   The Federal Statute alleged to be violated is not sufficiently identified for us to find it. We assume it
was intended to allege violation of Title 42, Section 1983, the Civil Rights Act, as Title 7 does not deal with Civil Rights,
but rather agriculture.